June 28, 1920. The opinion of the Court was delivered by
This is an action for damages for $30,000, alleged to have been caused to plaintiff by the death of plaintiff's intestate, James H. Rowell, by negligence and wilfulness of the defendant. Defendant demurred to the complaint, upon the ground that it does not state a cause of action. The case came on for trial before Judge Bowman, and the demurrer was sustained and complaint dismissed. An appeal was taken from this order, and five exceptions impute error.
The complaint alleges that Rowell came to his death in the following manner:
"That he went upon the defendant's train while same was at the station for the purpose of communicating with his brother and another, and for the purpose of getting them to make purchases for him in Savannah, and that the train started forward and he in attempting to alight was killed; that Rowell's death was caused by the negligence and wilfulness of the defendant in failing to maintain a proper platform, proper lights, in having a sidetrack between the main track and the station blocked with box cars, and in maintaining the landing place in a rough, dangerous, and uneven condition, sloping towards the main track, and not level with the crossties, in violation of section 3269 of the Code of Laws of South Carolina for 1912." *Page 342 
Exceptions 1, 2, and 3 complain that his Honor erred in holding that Rowell was a bare licensee, and as a matter of law guilty of contributory negligence. The allegations of the complaint show that the train was at station to receive and allow passengers to get off and on. It nowhere alleged such facts as would allow Rowell to become a passenger. He did not board the train with intention to become a passenger, nor did he go to the train for the purpose of meeting a passenger, to put some one on the train as a passenger, but went on the train to see some one on there to get him to attend to some private errand. The railroad owned him no duty as a carrier of passengers. That relationship did not exist, and it was not contemplated that it would exist. The train was standing there, he went on it, not to become a passenger, but to attend to some private matter. The mere habit of an individual to board a train carrying passengers at a station, for the purpose of transacting its private affairs, cannot alter the law of carrier of passengers. When a train stops at the usual station for receiving and discharging passengers, and a person enters the coaches, he is presumed to be a passenger, and allowed to enter without objection. The railroad is not expected to have some one inquire of every person who enters a car whether or not he is a passenger. Such inquiry would be regarded as impertinence. A person has no right, as a matter of law, to go on a public conveyance, such as a common carrier of passengers, for private business purposes alone.
The allegations of the complaint show plaintiff boarded train for the purpose of attending to a private business transaction; the train moved off; he attempted to alight from a moving train and was injured. He did not have the right, as a matter of law, to board the train; he was not invited to either board or get off of the train; he did not go on to become a passenger; he did not go there to assist any one on the train; he did not go there to meet a *Page 343 
passenger, who was to arrive on the train. Under the allegations of the complaint, his Honor was justified in sustaining a demurrer and dismissing the complaint.
The Director General could not be sued for wilfulness.
A Circuit Judge does not have to give his reasons for sustaining a demurrer; if he were asked, he would probably do so. This Court will sustain an order of the Circuit Court, if its conclusions are right and its reasons wrong.
All exceptions are overruled, and the judgment affirmed.